Citation Nr: 1539283	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder to include lung cancer, a cyst on the chest, and breathing problems.

2.  Entitlement to service connection for a dental disability manifested by broken teeth.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a chronic back disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lung disorder did not manifest in service or for many years thereafter, and current lung disability is unrelated to service.  Lung cancer was not manifested within one year of service.

2.  A dental disability did not manifest in service, and current dental disability is unrelated to service.

3.  A chronic back disorder did not manifest in service or for many years thereafter, and a current back disorder is unrelated to service.



CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by service, nor may a malignant tumor be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A dental disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A chronic back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, malignant tumors are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Lung Disorder

In a June 1966 Report of Medical History, the Veteran denied a history of asthma and chronic cough.  He reported a history of shortness of breath.  On examination, his lungs were normal.  In a July 1968 Report of Medical History, he denied a history of asthma and chronic cough.  He reported a positive history of shortness of breath.  It was further noted that shortness of breath was a minor problem in the past.  On examination, the lungs were normal.

A June 1997 private hospitalization record shows that the Veteran was experiencing chest pain.  He was noted to be a heavy smoker.  In April 2005, he filed his original claim for VA benefits, which did not include a lung disorder claim.  A July 2005 VA report shows that he had been smoking for forty years.  An April 2007 VA outpatient treatment record shows that he smoked one pack every two days.  He was referred to smoking cessation programs.

In a July 2007 written statement, the Veteran contended that he used to have to fire up the old fashioned furnaces and stoves in the barracks.  He believed that his breathing problems and lung cancer came from that.  VA treatment records show a past history of a diagnosis of bronchitis in February 2008.

In June 2010, the Veteran testified at a hearing at the RO that he did not have a current diagnosis of lung cancer.  During service, he worked around furnaces and breathed in coal, charcoal, and ashes.  He did not have a diagnosis of a cyst of the chest.  His doctor had said that he had bronchitis, but he could not find that report.  This was all due to the furnaces in service.  A March 2013 VA treatment report shows that he was still smoking.

Based on a review of the evidence of record, service connection for a lung disorder is not warranted.  First, the most probative lay and medical evidence shows that there is no diagnosis of lung cancer or a cyst of the chest.  As indicated above, all of the available and known medical treatment records attributable to the Veteran have been associated with the claims file.  However, there is no evidence of a diagnosis of lung cancer or a cyst of the chest attributable to the Veteran.  

When the Veteran initiated this claim in March 2007, he stated that it was a claim for lung cancer and a cyst of his chest based upon a recent hospitalization, the record of which he submitted.  However, the March 2007 VA treatment record submitted by the Veteran at that time that referenced lung cancer belonged to another veteran.  Furthermore, he testified in June 2010 that he did not have a diagnosis of lung cancer or a cyst on his chest.  

Therefore, there is no medical evidence of record suggesting that the Veteran has or ever had lung cancer or a cyst of the chest, and he most recently testified under oath that he did not have these disorders.  As such, the evidence overwhelming supports a finding that they are not present and have not been present at any point during the appeal period, and service connection cannot be assigned for either disorder.  McClain v. Nicholson, 21 Vet App 319 (2007).

The only indication of record that the Veteran has a respiratory disorder that was manifested during the appeal period is contained in VA treatment reports that show an active problem list containing a notation of bronchitis that appears to have been diagnosed in February 2008.  The clinical report of this treatment is not included in the Veteran's VA outpatient evidence, even though all such evidence has been requested and associated with the claims file.  

Nevertheless, this diagnosis appears to have been issued during the appeal period, as he initiated this appeal in March 2007, and the Board will consider whether service connection is warrant for any lung disorder, based upon the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Bronchitis is not an enumerated chronic disease.  Therefore, the presumptions contained in 38 C.F.R. §§ 3.307 and 3.309 are not for application.

The Board concludes that service connection for bronchitis is not warranted.  There is no competent evidence that this single diagnosis of bronchitis is related to service.  The only opinion of record linking bronchitis to service is the Veteran's.  He testified in June 2010 that it was due to working around furnaces while he was in service from September 1966 to September 1968.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, the lay testimony addressing whether a diagnosis of bronchitis is related to exposure to furnaces in service or otherwise related to service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is therefore not competent to opine as to whether a particular lung disease is related to the in-service exposure to furnaces described by the Veteran.

Since the Veteran's opinion is not competent and there is no other opinion of record linking bronchitis to service, the evidence does not support the claim, as it fails to satisfy the three elements needed for awarding service connection.  Therefore, the appeal is denied.

Dental Disability

A June 1966 Report of Medical History shows that the Veteran denied a history of severe tooth or gum trouble.  On examination, his mouth was normal, and no dental abnormalities were noted.  The September 1966 initial service dental examination shows that no teeth were missing.  He had fillings in eight teeth.

In a July 1968 Report of Medical History, the Veteran denied a history of severe tooth or gum trouble.  On examination, the mouth was normal.  No dental abnormalities were noted.  The separation document shows that he discharged from service in September 1968, approximately six weeks after he was examined on July 31, 1968.  However, a stamped notation on the July 1968 examination shows that he signed a statement indicating that there had been no change in his physical condition since his last final type medical examination.  He specifically indicated that there were no exceptions to that statement.

In April 2005, the Veteran filed his original claim for VA benefits, which did not include a dental claim. A December 2005 VA outpatient treatment report shows that he complained of missing teeth that were broken while he was in service.  In a July 2007 written statement, he contended that he was involved in a vehicle accident at Fort Bragg.  He was thrown through the windshield and suffered broken teeth.

In a July 2007 written statement, a fellow servicemember indicated that he was driving a truck in service when he hit a ditch, causing the vehicle to flip four or five times.  Both he and the Veteran woke up in the hospital four hours later.  The Veteran suffered broken teeth.  They were both in the hospital for one day and had to undergo treatment for approximately two weeks.  In June 2010, the Veteran testified at the RO that he broke four teeth in the motor vehicle accident in service.

In October 2014, the Veteran underwent VA dental examination.  His claims file was reviewed.  The examiner indicated that the Veteran had never been diagnosed with an oral or dental condition.  He claimed he was in a vehicle accident in August 1968 when stationed in Fort Bragg and several posterior teeth were cracked.  He claimed that these were subsequently lost during the years after he left service.  He was able to pull some of them out himself because they were so loose.  X-rays revealed 13 missing teeth.  

The Veteran was missing multiple posterior teeth and had moderate periodontal disease of the remaining teeth.  These oral conditions were less likely than not due to any dental trauma during service.  They were probably the normal progression of oral disease due to lack of regular care and poor oral hygiene practices.

In July 2015, a VA opinion addendum opinion was obtained.  The examiner indicated that the oral conditions were less likely than not due to any dental condition in service.  The condition was a normal progression of oral disease due to lack of regular dental care and poor oral hygiene practices and was unrelated to service.

First, the Board finds that the Veteran has raised a claim of entitlement to service connection for a dental disorder for compensation purposes only.  While the Veterans Claims Court determined in Mays v. Brown, 5 Vet. App. 302 (1993) that particular veteran had raised a claim of entitlement to dental treatment in addition to dental compensation, the Board finds that this Veteran's case is distinguished.  

The VA outpatient records already show that he has been afforded dental treatment.  The Veteran has never alleged that he is entitled to additional VA treatment for his claimed dental disorder.  His allegation at all times has been that he broke four teeth during a vehicle accident in service.  While the VA examination report shows that he is currently missing several teeth, he has never implicitly or explicitly raised a claim for additional dental treatment.  Based on the evidence of record, the fact that he already receives VA dental treatment, and his assertions, the Board will confine this discussion to the matter listed above.

Based on the evidence, service connection for a dental disability is not warranted.  The evidence shows that the Veteran is missing thirteen teeth.  Therefore, he has a current dental disability.  However, the preponderance of the evidence is against a finding that he broke or lost his teeth in service.  The first time he reported that he broke his teeth in service is in a December 2005 VA treatment record, more than thirty years after he separated from service.  

Prior to December 2005, the Veteran denied a history of any tooth or gum problems when he was examined for separation from service in July 1968.  This is a signed, sworn document completed by the Veteran contemporaneously with his separation from service.  At that time, he did report a history of other medical symptomatology.  As such, this is highly probative evidence as to the manifestations associated with his teeth at that time.  Since he reported other symptomatology at the time, the Board finds that his non-report of any problems with his teeth and gums is highly probative evidence regarding the condition of his teeth at that time.

The Board notes that the statements from the Veteran's fellow servicemembers indicate that the automobile accident that he blames for his broken teeth occurred in late July or early August 1968.  He was examined on July 31, 1968 and denied any history of tooth problems at that time.  However, to the extent that he or his fellow service member contends that he was involved in a significant motor vehicle accident in August 1968, after he was examined for separation, which caused broken teeth, the Board finds that these statements are not credible.  

The separate examination shows that the Veteran subsequently signed that document, attesting to the fact that there had been no changes in his health since the examination.  The Board finds that this contemporaneous evidence is more probative than the more recently oral and written statements provided by the Veteran and his fellow servicemembers with regard to whether he suffered broken teeth as a result of a motor vehicle accident in service.

Furthermore, the Veteran filed his original claim for VA compensation benefits in April 2005; however, this claim did not include one related to his teeth or any dental disorder.  The Board finds here that, where he is otherwise affirmatively speaking, his decision not to file a claim regarding a dental disability is highly probative evidence regarding the history of his dental symptomatology and etiology.

Based on this evidence that is afforded a great deal of probative weight, the evidence is against a finding that the Veteran broke four of his teeth in an automobile accident in service, as he has alleged.  The July 1968 Report of Medical History and April 2005 claim are more probative with regard to this matter than his more recent statements as well as those of his fellow servicemembers.  

The evidence supports a finding that the Veteran denied any history of dental problems in July 1968 and his mouth and teeth were normal at that time.  In addition, the evidence supports a finding that the Veteran, upon his separation in September 1968, denied any change in his health and signed a statement attesting to this fact.  As such, the claim fails on the basis that there is no in-service incurrence or aggravation of a disease or injury.

The Board notes that the Veteran was afforded a VA examination on this matter in October 2014.  While the opinion provided in that report, as well as the subsequent addendum, weighed against the claim, the discussion of the adequacy and probative value of this examination report is unnecessary because the claim fails on another basis, as described above.

Given the above, the Board finds that the evidence weighs against the Veteran's claim of entitlement to service connection for a dental disability, and the appeal is denied.

Chronic Back Disorder

A June 1966 Report of Medical History shows that the Veteran denied a history of recurrent back pain.  On examination, the spine was normal.  In a July 1968 Report of Medical History, he denied a history of recurrent back pain.  On examination, the spine was normal.  The separation document shows that he discharged from service in September 1968, approximately six weeks after he was examined on July 31, 1968.  However, a stamped notation on the July 1968 examination shows that he signed a statement indicating that there had been no change in his physical condition since his last final type medical examination.  He specifically indicated that there were no exceptions to that statement.

A June 1997 private hospitalization record shows that the Veteran was experiencing chest pain.  He was noted to have a history of herniated lumbosacral spine disc. On his April 2005 original claim, he alleged that his back problems began in June 1968, and he was treated at the hospital at Fort Bragg.  A June 2007 VA report of an MRI shows that he was found to have DDD of the thoracic spine.  In a July 2007 written statement, he contended that he was involved in a vehicle accident at Fort Bragg.  He was thrown through the windshield and suffered back injuries.

In a July 2007 written statement, a fellow servicemember indicated that he was driving a truck in service when he hit a ditch, causing the vehicle to flip four or five times.  Both he and the Veteran woke up in the hospital four hours later.  The Veteran suffered back injuries.  They were both in the hospital for one day and had to undergo treatment for approximately two weeks.  The servicemember indicated that this accident occurred in late July or early August 1967.

A March 2008 VA outpatient treatment record shows that the Veteran reported a motor vehicle accident in service.  He had been a railroad worker in his civilian life with a history of heavy lifting.  A July 2008 VA treatment record shows that he reported a history of low back pain going back to Vietnam when he was involved in a motor vehicle accident.

In June 2010, the Veteran testified at a hearing at the RO that he had a back disability related to an automobile accident in service.  He was thrown through the windshield and unable to get up out of his bed the next day.  He had been unconscious for a while and was released that day from the hospital.

In October 2013, the Veteran underwent VA examination.  His claims file was reviewed.  The diagnosis was DDD, which was noted to have been dated in 1996.  He described the in-service automobile accident.  Following active service, he said he was in the Reserve for five years with no back pain.  He saw a doctor in the late 1970s for back pain and episodically saw physicians over the years before coming to the VA in 2006.  He worked for 23 years as a railroad inspector where he would walk down the tracks and climb up on decks.  

Following examination, the examiner noted that the Veteran was able to continue his time in service, including several years in the Reserve afterwards as well as work for 23 years with minimal limitations.  His back pain including the herniation and degenerative joint disease were less likely than not caused by his injury in service.  Both were more likely age-related.  In a January 2014 written statement, he indicated that he worked after service for years with limitations because he was always taught to tough it out.

Based on the evidence of record, service connection for a chronic back disorder is not warranted.  As the medical records and examination reports reflect that the Veteran had been diagnosed with DDD, he has met the current disability requirement.  The weight of the evidence of reflects, however, that current back disorder is not related to service.  

The October 2013 VA opinion specifically indicated that the current back disorder was not related to service and was more likely due to age.  Although the reasoning of this opinion was not extensive, it was clear from the context of the opinions and examination reports that the examiner rendered his conclusion based on an examination of the Veteran and review of the relevant medical history, either in the claims file or as recounted by the Veteran.  As such, it is adequate and entitled to significant probative weight, and it weighs against the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

There are no contrary medical opinions, but the Board must also consider the Veteran's lay statements indicating a relationship between the current back disorder and the in-service event.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, the Veteran's testimony as to the cause of his disc disease is that he was involved in a motor vehicle accident in service, during which he was thrown through the windshield, knocked unconscious, and injured his back.  He stated that he, nevertheless, was discharged from medical care that same day but could not get out of bed the next morning.  

First, the Board finds that the evidence of record as to whether the Veteran injured his back in a motor vehicle accident is unreliable.  The July 1968 Report of Medical History and Report of Medical Examination contain no information regarding a motor vehicle accident or back injury.  However, the statements provided by his fellow service members indicate that this accident occurred in late July or early August 1968.  Even if it occurred in early August 1968 as reported, it would have been after the Veteran was examined for separation, the separation examination also shows that the Veteran signed a statement indicating that there had been no change in his physical condition since his last final type medical examination, supporting a finding that the Veteran did not incur a back injury between his July 1968 examination and his separation in September 1968.  

As noted above, the Board places significant probative weight on a document that is completed at the time the Veteran separated from service and was signed by him.  He was given the opportunity to report a change in his health from the time he was examined on July 31, 1968 until he was discharged in September 1968, and he declined.  Therefore, the most credible evidence of record does not support a finding that he injured his back during a motor vehicle accident in service.

Nevertheless, to the extent that the Veteran contends that his currently-diagnosed back disorder is related to service, the Board finds that the opinion provided by the medical professional in October 2013 is more probative than his assertions.  While the evidence is unreliable regarding the Veteran's back injury in service, the examiner took that history from the Veteran and nevertheless determined that the degenerative disc disease was not related to service.  

This was based upon a rationale that the Veteran continued to service in the Reserve for five years and also worked for 22 years in a physical railroad job.  The VA examiner has experience, education, and training that the Veteran, as a layperson, is not shown to have.  Therefore, even if he did experience the back injury in service described by him, the evidence that is afforded the most weight goes against a finding that his current disorder is related to that injury or otherwise related to service.  The examiner determined that the Veteran's diagnoses were instead age-related.

In a written statement dated in January 2014, the Veteran contended, contrary to the VA examiner's written statement, that he worked with limitations after his back injury in service because he had been taught to tough it out.  Nevertheless, the Veteran was employed after service for more than two decades in a physical job with the railroad.  Therefore, the Board finds that this slight discrepancy does not cause the VA examiner's opinion to be inadequate, because it correctly reports the Veteran's post-service physical work that lasted for more than two decades.

The Board notes that there is a notation in the service treatment records of an accident in the Veteran's personal vehicle in January 1968.  However, there is no indication of a back injury at this time, and this entry conflicts with the statements by both the Veteran and his fellow servicemember as to the context and of the accident.  Importantly, the Veteran, as stated above, denied any history of recurrent back pain when he was examined in July 1968, after this accident.  Therefore, it does not support a conclusion other than the one already reached above.

Finally, to the extent that a chronic back disorder includes arthritis and is therefore a chronic disease under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.3009(a), the evidence reflects that neither arthritis nor its symptoms were noted in service or within the one year presumptive period.  The chronicity and continuity rules of 38 C.F.R. § 3.303(b), as well as the presumption of service connection under 38 C.F.R. § 3.307(a), are not for application.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Due to the above discussion, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the appeal is denied.

Finally, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA provided notice letters consistent with these requirements to the Veteran in June 2005 and September 2007, prior to the initial adjudication of the claims. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The RO conducted a search for clinical records from the hospital in Fort Bragg in 1968 and no records were located.  There are no other avenues for VA to pursue in attempting to obtain hospitalization records, and he has been informed that they were not obtained.  VA treatment records dated from 2004 to August 2014 are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims. 

Next, VA examinations of the dental and back disorders were conducted during the appeal.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran, where needed.  The examination report is accurate and fully descriptive.  The Board finds that he has been afforded adequate examinations on these matters.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the Veteran was not afforded a VA examination addressing his lung disorder but such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Under McLendon, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

A VA examination under the standards of McLendon is not required in this case because there is no competent evidence providing an indication that a lung disorder may be associated with the Veteran's service.  Furthermore, there is sufficient competent medical evidence on file for VA to make a decision on the claim.  Therefore, an examination is not warranted regarding this matter.

Finally, with respect to the issues on appeal, the remand instructions contained in the Board's July 2014 determination have been complied with.  The Veteran was asked to provide information regarding any private and VA treatment in an August 2014 letter.  He did not respond.  VA treatment records were obtained and associated with the claims file in August 2014 since September 2009.  Furthermore, as discussed above, he was provided with VA examinations evaluating his dental claim that was adequate and responsive to the remand instructions.  Therefore, the Board may proceed with these appeals.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.


ORDER

Service connection for a lung disorder to include lung cancer, a cyst on the chest, and breathing problems, is denied.

Service connection for a dental disability manifested by broken teeth is denied.

Service connection for a chronic back disorder is denied.


REMAND

As to the remaining claims for hearing loss and tinnitus, the Veteran underwent a VA examination in October 2014.  That examiner based a negative opinion in part on a finding that there was a lack of proximity between the Veteran's service and the October 2014 examination.  However, a review of the record shows that there is a private audiological evaluation indicating that, as early as June 1991, the Veteran demonstrated bilateral hearing loss at a level that is considered a disability for VA purposes.  

Because the examiner's rationale was based in part on a lack of evidence dated between separation and October 2014, the apparent lack of review and discussion of this evidence dated in 1991 renders the examination inadequate.  Because bilateral hearing loss and tinnitus often share etiology, the Board finds that both must be remanded as intertwined.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran's claims file to a VA examiner who is asked to given an opinion as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to service.  A review and discussion of both the October 2014 VA examination report and the private evidence dated in October 1993, referencing a 1991 audiogram, is requested.

2.  Then, to the extent that it is denied, readjudicate the Veteran's appeal before returning it to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


